Citation Nr: 0938674	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  04-02 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for psychiatric or 
psychological disorders.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 1980 to April 1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in July 2003, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In a decision in April 2007, the Board denied the claim of 
service connection for psychiatric or psychological 
disorders.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an Order, dated in May 2009, the Court granted a Joint 
Motion to Remand of the parties, the VA Secretary and the 
Veteran, who is represented by counsel, to set aside the 
Board decision of April 2007 and to remand the case to the 
Board for readjudication consistent with the Joint Motion.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  


REMAND

To ensure compliance with the Court's Order, additional 
development is necessary under the duty to assist.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Further, VA records in January 2004 include the assessment of 
posttraumatic stress disorder which arises from the same 
symptoms for which the Veteran seeks benefits for a mental 
disorder, and as the record does not contain sufficient 
medical evidence to decide the claim, further evidentiary 
development is necessary.  Clemons v. Shinseki, 23 Vet. App. 
1, 5 (2009).



Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran VCAA notice to 
comply with  Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the effective date of 
a claim and of the degree of disability 
assignable) and of the evidence needed to 
substantiate the claim of service 
connection for posttraumatic stress 
disorder. 

2. Under the duty to assist, develop the 
claim of service connection for 
posttraumatic stress disorder.

3. Afford the Veteran a VA psychiatric 
examination to determine whether it is at 
least as likely as not that any current 
psychiatric or psychological disorder, 
including a cognitive disorder, is 
related to service.

In formulating the opinion, the examiner 
is asked to review the following: 

a). Report of an in-service 
investigation, dated in September 
1981, when the Veteran, while 
intoxicated, assaulted an NCO with a 
walking cane; the service treatment 
records that contain no complaint, 
finding, history, treatment, or 
diagnosis of a psychiatric disorder. 

b). Private hospital records for an 
admission in February 1992 for 
alcohol abuse; VA hospital records 
for admissions in July 1993, in 
December 1995, in January 1996, and 
in October 1996, primarily for 
alcohol abuse; 

VA records in September 2000 with a 
history of memory problems, 
following a motorcycle accident in 
1999; records of a VA domiciliary 
stay, beginning in January 2003 and 
ending in 
February 2004, including an annual 
physical report with assessments of 
cognitive disorder, organic 
personality disorder, anxiety 
disorder, and posttraumatic stress 
disorder. 

The examiner is asked to consider that the 
term "at least as likely as not" does not 
mean "within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation. 

The claims folder should be made available 
to the examiner for review.  

4. After the development has been 
completed, adjudicate the claim to include 
service connection for posttraumatic 
stress disorder.  If the benefit sought 
remains denied, furnish the Veteran and 
his representative a supplemental 
statement of the case and return the case 
to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


